Exhibit 10.55

 

May 1, 2002

HAND-DELIVERED

Richard F. Barnett

 

Re:          Letter Agreement and Release

 

Dear Rick:

 

This Letter Agreement and Release (“Agreement”) is effective the date hereof and
sets forth the specific details of the arrangements regarding the termination of
your employment with Media Arts Group, Inc. (“MAGI”) and the termination of the
Employment Agreement, dated as of March 31, 1996, between you and MAGI (as it
may have been amended to the date hereof, the “Employment Agreement”).

 

1.               Your employment with MAGI ended on April 1, 2002.  On April 1,
2002, the Employment Agreement was terminated, and as of that date, is of no
force or effect; provided that Section 2.5 of the Employment Agreement shall
survive termination of the Employment Agreement.

 

2.               Within three (3) days after the date of this Agreement, MAGI
shall pay you your earned and unpaid base salary, car allowance and FTO to April
1, 2002.  Such payments shall be less applicable withholdings.

 

3.               As a severance payment, MAGI shall pay to you $1,000,000.  Such
payment shall be made in four (4) equal payments of $250,000 payable on July 1,
2002, October 1, 2002, January 1, 2003 and April 1, 2003.  All such payments
shall be less applicable withholdings. From April l, 2002 to March 31, 2003, (i)
MAGI shall provide to you the medical benefits that MAGI was providing as of
March 31, 2002 and (ii) MAGI shall provide you use of your current company cell
phone on the same terms and conditions as MAGI’s senior executives.

 

4.               At your option, exercisable by written notice delivered by you
to MAGI at any time within ninety (90) days after the date of this Agreement
(the “Exercise Notice”), MAGI (i) shall issue to you that number of shares of
MAGI common stock equal to $750,000 divided by the per share price of the stock
as reported by the New York Stock Exchange at the close of trading on the date
of the Exercise Notice, which shares shall be “restricted shares” or (ii) if, on
or before the date of the Exercise Notice, you become the owner and operator of
a Thomas Kinkade Signature Gallery in the Carmel/Monterey area, in accordance
with all of the policies and standard agreements of MAGI, shall provide you with
$750,000 in inventory credit, on the same terms and conditions that inventory
credit is provided to other Signature Gallery dealers.  You may draw down on all
or any portion of such inventory credit at such time or times as you desire;
provided that any portion of the inventory credit that is not used on or before
the fourth anniversary of the date of the Exercise Notice shall expire.

 

--------------------------------------------------------------------------------


 

5.               Concurrently with the full execution and delivery of this
Agreement, MAGI will execute and deliver to you a consulting agreement in form
and substance as attached hereto as Exhibit B (the “Consulting Agreement”).

 

6.               You understand, acknowledge, and agree that, except for the
payments explicitly set forth herein, and in the Consulting Agreement, you are
not, and shall not be, entitled to receive from MAGI, and MAGI has no obligation
to pay to you, any fees, commissions, royalties, bonus payments or any other
payments or amounts (including, without limitation, any payments under the
Employment Agreement or under MAGI’s Management Bonus Program or the Employee
Profit Sharing Program) or any other benefits of any kind.

 

7.               You agree that you will not, at any time in the future,
directly or indirectly, in public or in private, defame, criticize, disparage or
discredit Thomas Kinkade, MAGI, any other artists represented by MAGI, any
artwork of Thomas Kinkade or other artists represented by MAGI, any officers,
directors or employees of MAGI, or MAGI’s products, business, finances or
operations, or otherwise cause Thomas Kinkade, MAGI, any other artists
represented by MAGI, or any of MAGI’s officers, directors, or employees to
appear in a negative light or false light.  In addition, you agree that you will
not publish, or assist in the publishing of, any book, magazine article or
similar publication concerning the life of Thomas Kinkade or the business and
operations of MAGI.  If you intentionally and materially breach any of your
obligations under this section as finally determined by a court (or arbitration
forum), in addition to any other remedies available to MAGI, at law or in
equity, any outstanding obligations of MAGI under this agreement shall
immediately terminate, and any payments previously made under this Agreement
shall be returned to MAGI.

 

8.               You agree as follows:

 

(i)                                     all Confidential Information remains the
sole and exclusive property of MAGI;

 

(ii)                                  except in the course of your performing
services for MAGI, for a period of two years after the termination of the
Consulting Agreement, you shall keep any and all Confidential Information
strictly confidential and shall not sell, trade, publish, disclose, use,
produce, permit access to or otherwise reveal Confidential Information to anyone
in any manner whatsoever including, without limitation, by means of photocopy,
reproduction or electronic media.

 

(iii)                               “Confidential Information” means any and all
information that is confidential and/or proprietary to MAGI, whether or not
marked as “confidential” or “proprietary” which relates to MAGI’s past, present
or future business activities, development, or research including, without
limitation, all of the following: sales volume, co-operative advertising
information, designs, illustrations, data, documentation, diagrams, flow charts,
research, development, processes, procedures, “know-how”, new product or new
technology information, product prototypes, product copies, manufacturing,
development or marketing techniques and materials, development or marketing
timetables, strategies and development plans, including trade names, trademarks,
customer, supplier or personal names and other information related to customers,
suppliers or personnel, pricing policies and financial information, designs,
drawings, specifications, techniques, models, source code, object code, and
other information of similar nature,

 

2

--------------------------------------------------------------------------------


 

whether or not reduced to writing or other tangible form, and any other trade
secrets or nonpublic business information.  Confidential Information does not
include any information which (a) was in the lawful and unrestricted possession
of you prior to its disclosure by MAGI, (b) is or becomes generally available to
the public by acts other than those of you after receiving it, (c) has been
received lawfully and in good faith by you from a third party who did not derive
it from MAGI, (d) is disclosed as required by law, a court order or other
governmental authority, or (e) is disclosed with the prior consent of MAGI.

 

(iv)                              Confidential Information includes all styles,
designs, customer lists, files, reports, correspondence, records, financial data
of any kind and all other documents, regardless of form or medium (i) developed
by you during your course of employment with MAGI, (ii) received by you from or
on behalf of MAGI and (iii) to which you were given access in the course of your
employment with MAGI.

 

9.               You agree that, for a period of two years after the termination
of the Consulting Agreement, you will not, directly or indirectly, solicit,
induce, encourage or attempt to solicit, induce or encourage, any “Company
Person” (as defined below) to terminate his/her employment or other relationship
with the Company for any purpose or no purpose at all.  As used herein “Company”
means Media Arts Group, Inc. and its subsidiaries, affiliates, successors and
assigns, and “Company Person” means any partner, principal, member, employee,
officer, director, agent, contractor, or representative of the Company.  In
addition, you agree that for a period of two years after the termination of the
Consulting Agreement, you will not influence or attempt to influence customers,
suppliers or dealers of the Company, either directly or indirectly, to divert
their business from the Company or to any individual, partnership, firm,
corporation or other entity in competition with the Company; provided that MAGI
agrees that your activities related to the operation of a Signature Dealer
gallery, and the sale of Thomas Kinkade Plein Air or original artwork shall not
be a violation of this provision.

 

10.         You agree that in the event of a breach of your obligations under
Sections 7, 8, and 9, MAGI will suffer immediate, irreparable harm for which
monetary damages will provide inadequate compensation.  Accordingly, you agree
that MAGI will be entitled, in addition to any other remedies available to it,
at law, in equity or otherwise, to immediate injunctive relief to specifically
enforce the terms of this agreement without the need for the posting of any
bond.

 

11.         Within three (3) days of the date of this Agreement, you shall
return to MAGI any property of MAGI not provided to you under the terms of this
Agreement or the Consulting Agreement, including any security access and credit
cards provided to you by MAGI.

 

12.         On behalf of yourself and your heirs and assigns, you hereby release
and forever discharge MAGI and its owners, stockholders, parent corporation,
affiliates, divisions, subsidiaries, predecessors, officers, managers,
employees, insurers, representatives and agents (jointly “MAGI Releasees”) from
all claims, charges, complaints, demands, liabilities or causes of action of any
kind or nature whatsoever based upon contract, tort or statute, known or unknown
(“Claims”), which you have or had or claimed to have against MAGI at any time
prior to this Agreement, including, without limitation, any Claims arising out
of, based upon, or relating to your hire, employment, remuneration, termination
from MAGI and/or the

 

3

--------------------------------------------------------------------------------


 

Employment Agreement (and its termination), including all claims arising under
the Employment Agreement, the Americans with Disabilities Act (the “ADA”); Title
VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended;
the Age Discrimination in Employment Act, as amended;  the Employee Retirement
Income Security Act, as amended; The Older Workers Benefit Protection Act, as
amended;  the California Fair Employment and Housing Act, as amended; the
California Labor Code, as amended; and/or any other local, state, or federal law
governing discrimination in employment and/or the payment of wage and benefits.

 

YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

13.         MAGI, on behalf of itself and its owners, stockholders, parent
corporation, affiliates, divisions, subsidiaries, and predecessors (jointly
referred to in this paragraph 13 as “MAGI”), hereby releases and forever
discharges you and your heirs and assigns from all Claims which MAGI has or had
or claimed to have at any time prior to this Agreement, including, any and all
Claims arising out of, based upon, or relating to your hire, employment,
remuneration, termination from MAGI and/or the Employment Agreement (and its
termination), and/or your performance of services on behalf of MAGI thereunder.

 

MAGI ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, MAGI HEREBY EXPRESSLY WAIVES ANY RIGHTS IT MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

Notwithstanding the foregoing, the release given by MAGI is limited by (i) any
indemnification limitations in MAGI’s by-laws or articles or (ii) the coverages
and limits of liability under the terms of applicable Directors and Officers
insurance policies.

 

14.         MAGI and you have the right to consult with an attorney before
entering into this Agreement

 

4

--------------------------------------------------------------------------------


 

15.         The provisions of this Agreement are severable.  If any provision is
held to be invalid or unenforceable, it shall not affect the validity of the
remaining provisions of this Agreement.

 

16.         Each of MAGI and you represent that they have thoroughly read and
considered all aspects of this Agreement, that they understand all of its
provisions and that they are voluntarily entering into this Agreement.

 

17.         You agree that this Agreement and the Consulting Agreement
represents the entire agreement between you and MAGI with respect to the
termination of your employment, the termination and non-renewal of the
Employment Agreement and any subject matter of this Agreement.  You agree that
this Agreement and the Consulting Agreement supersedes any and all prior or
contemporaneous oral and written agreements or understandings between you and
MAGI concerning the termination of your employment and any subject matter of
this Agreement.  Neither MAGI nor you are relying upon any other agreement,
plan, representation, statement, omission, understanding or course of conduct
not expressly set forth in this Agreement.  This Agreement shall be governed by,
and construed in accordance with, California law.

 

18.         You understand and agree that:

 

(a)                                                          You have a full
twenty-one (21) days within which to consider this Agreement before executing
it;

 

(b)                                                         You should carefully
read and fully understand all of the provisions of this Agreement;

 

(c)                                                          The release stated
above waives rights or claims arising under the Age Discrimination in Employment
Act.

 

(d)                                                         You are, through
this Agreement, releasing MAGI from any and all claims you may have against MAGI
Releasees;

 

(e)                                                          You knowingly and
voluntarily agree to all of the terms set forth in this Agreement;

 

(f)                                                            You knowingly and
voluntarily intend to be legally bound by the same;

 

(g)                                                         You were advised and
hereby are advised in writing to consider the terms of this Agreement and
consult with an attorney of your choice prior to executing this Agreement;

 

(h)                                                         You have a full
seven (7) days following the execution of this Agreement to revoke this
Agreement and have been and hereby are advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired;

 

(i)                                                             You understand
that rights or claims under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621, et seq. that may arise after the date this Agreement is executed
are not waived.

 

(j)                                                             The payment
described above is consideration in exchange for your waiver of rights or claims
in this Agreement.

 

19.         If you do not execute this Agreement and deliver it to MAGI by the
22nd day after you receive it from MAGI, the offer contained herein shall be
withdrawn and the Agreement shall

 

5

--------------------------------------------------------------------------------


 

be null and void, and any subsequent execution of this Agreement by you shall be
of no force or effect.

 

20.         This Agreement is subject to the arbitration provisions attached
hereto and made a part hereof.

 

21.         You understand, acknowledge and agree that this Agreement and its
effectiveness is subject to the approval of the Board of Directors of MAGI.  If
the Board of Directors of MAGI does not approve this Agreement, this Agreement
shall not become effective and shall be of no force or effect.

 

Rick, I believe the foregoing represents all of the matters upon which we have
agreed concerning the termination of your employment.  Provided you are in
agreement, please sign in the space provided below and return the signed
document to me.  Two originals of this Agreement are provided so that you may
keep one fully executed document for you own file.

 

 

Media Arts Group, Inc.

 

 

 

By:

/s/ Ron D. Ford

 

 

 

Ron D. Ford

 

 

Chief Executive Officer

Accepted and Agreed:

 

 

 

/s/ Richard F. Barnett

 

 

Richard F. Barnett

 

 

 

Date:

5/02/02

 

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

AGREEMENT TO ARBITRATE

 

You understand and agree that any dispute arising out of this Agreement will be
governed by Federal Arbitration Act, 9 U.S.C. §1 et seq., and resolved by a
neutral arbitrator in a binding arbitration administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes (“National Rules”), such arbitration to take place within 50
miles of the Company’s offices.

 

You further understand and agree that this agreement to arbitrate applies to any
claims or disputes you may have against the Company (including its shareholders,
officers, directors, employees, agents, attorneys, affiliates or benefit plans),
and it also applies to any claims or disputes that the Company may have against
you.  You understand and agree that it applies to all statutory claims, except
claims filed under workers’ compensation and unemployment insurance statutes and
administrative charges filed under the National Labor Relations Act.  You
understand and agree that it is not intended to supersede any binding
arbitration provision that may exist in an ERISA benefit plan.  Further, you
understand and agree that preliminary injunctive relief and other provisional
remedies in aid of arbitration may be sought by either you or the Company in a
court under applicable state laws.

 

You and the Company will jointly select the neutral arbitrator in the manner
provided in the National Rules.  The arbitrator’s award will be provided in
writing, as required by the National Rules.  Discovery will be permitted prior
to the arbitration hearing in the nature and manner as the arbitrator considers
necessary to obtain a full and fair exploration of the issues in dispute,
pursuant to the National Rules.

 

You understand and agree that if the Company or you files a claim under this
arbitration agreement regarding a violation of the Agreement, you and the
Company shall share equally in the fees and costs associated therewith,
including the AAA’s administrative fees for such disputes, and the fees and
expenses of the arbitrator.  You expressly acknowledge and agree that this
arbitration agreement was freely negotiated and the parties agreed to the cost
provisions contained herein with the specific intent of limiting meritless
claims.  Each party shall bear its own fees and costs; provided, however, that
the prevailing party shall be entitled to recover said fees and costs, including
attorneys’ fees, incurred as a result of the arbitration.

 

You understand and agree that if the you file a claim under this arbitration
provision other than for a violation of this Agreement, you will pay part of the
AAA’s filing fee for disputes arising under employer-promulgated plans, in the
same amount that you would be required to pay to file a lawsuit in state court. 
Under these circumstances, the Company will pay the remaining part of the filing
fee, the AAA’s administrative fees for such disputes, and the fees and expenses
of the arbitrator, and it will provide the hearing facilities.  The Company
acknowledges that the Company’s payment of such fees shall in no way affect the
neutrality of the arbitrator, and will stipulate to same prior to the
commencement of the arbitration.

 

You understand that a claim under this arbitration provision must be filed with
the AAA within the time limit established by the applicable statute of
limitations.  You understand and agree that any claim not filed within the
applicable time limit will be waived.

 

7

--------------------------------------------------------------------------------


 

You understand that this arbitration provision and requirement that arbitration
be used instead of a court as the forum in which to resolve employment disputes
does not limit any of Your statutory rights or remedies, except the right to
file a lawsuit in court, or receive a remedy arising in any lawsuit in court.

 

Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and you.

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX B

MEDIA ARTS GROUP, INC.

CONSULTING AGREEMENT

 

This Consulting Agreement, including the attached Exhibits (“Agreement”) is made
and entered into as of the 1st day of April, 2002, by and between MEDIA ARTS
GROUP, INC. (“MAGI”), a Delaware corporation, and Richard F. Barnett
(“Consultant”).  MAGI desires to retain Consultant as an independent contractor
to perform consulting services for MAGI relating to QVC sales, new dealer
recruiting, digital capture of artwork and assistance to the sales department,
and Consultant is willing to perform such services, on terms set forth more
fully below.  In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.  SERVICES AND COMPENSATION

(a)  Consultant agrees to perform for MAGI the services described in the
attached EXHIBIT A (“Services”).

(b)  MAGI agrees to pay Consultant the compensation set forth in the attached
EXHIBIT B for the performance of the Services.

 

2.  CONFIDENTIALITY

(a)  You agree as follows:

(i)            all Confidential Information remains the sole and exclusive
property of MAGI;

 

(ii)           except in the course of your performing the Services for MAGI,
for a period of two years after the termination of this Agreement, you shall
keep any and all Confidential Information strictly confidential and shall not
sell, trade, publish, disclose, use, produce, permit access to or otherwise
reveal Confidential Information to anyone in any manner whatsoever including,
without limitation, by means of photocopy, reproduction or electronic media.

 

(iii)          “Confidential Information” means any and all information that is
confidential and/or proprietary to MAGI, whether or not marked as “confidential”
or “proprietary” which relates to MAGI’s past, present or future business
activities, development, or research including, without limitation, all of the
following: sales volume, co-operative advertising information, designs,
illustrations, data, documentation, diagrams, flow charts, research,
development, processes, procedures, “know-how”, new product or new technology
information, product prototypes, product copies, manufacturing, development or
marketing techniques and materials, development or marketing timetables,
strategies and development plans, including trade names, trademarks, customer,
supplier or personal names and other information related to customers, suppliers
or personnel, pricing policies and financial information, designs, drawings,
specifications, techniques, models, source code, object code, and other
information of similar nature, whether or not reduced to writing or other
tangible form, and any other trade secrets or nonpublic business information. 
Confidential Information does not include any information which (a) was in the
lawful and unrestricted possession of you prior to its disclosure by MAGI, (b)
is or becomes generally available to the public by acts other than those of you
after receiving it, (c) has been received lawfully and in good faith by you from
a third party who did not derive it from MAGI, (d) is disclosed as required by
law, a court order or other governmental authority, or (e) is disclosed with the
prior consent of MAGI.

 

(iv)          Confidential Information includes all styles, designs, customer
lists, files, reports, correspondence, records, financial data of any kind and
all other documents, regardless of form or medium (i) developed by you during
the term of this Agreement, (ii) received by you from or on behalf of MAGI and
(iii) to which you were given access in the course of your providing the
Services(c)  Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or any other person or entity with
which Consultant has an agreement or a duty to keep in confidence information
acquired by Consultant in confidence and that Consultant will not bring onto the
premises of MAGI any unpublished document or proprietary information belonging
to such an employer, person, or entity unless consented to in writing by such
employer, person, or entity.  Consultant will indemnify MAGI and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting in whole or in part from MAGI’s use of the work product of Consultant
under this Agreement.

 

(b)  Consultant recognizes that MAGI has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on MAGI’s part to maintain the confidentiality of such information and use
it only for certain limited purposes.  Consultant agrees that Consultant owes
MAGI and such third parties, during the term of this Agreement and

 

9

--------------------------------------------------------------------------------


 

thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
MAGI consistent with MAGI’s agreement with such third party.

 

(c)  Upon the termination of this Agreement, or upon MAGI’s earlier request,
Consultant will deliver to MAGI all of MAGI’s property relating to, and all
tangible and electronic embodiments of, Confidential Information in Consultant’s
possession or control.

 

(d)  Consultant represents and warrants that each employee of Consultant, and
each independent contractor of Consultant, if any, has executed an agreement
with Consultant containing provisions in MAGI’s favor substantially similar to
this Section 2.

 

3.  OWNERSHIP

Consultant agrees that all copyrightable material, notes, records, drawings,
designs, improvements, developments, discoveries and trade secrets
(collectively, “Developments”) conceived, made or discovered by Consultant in
performing the Services, solely or in collaboration with others, during the term
of this Agreement relating to the business of MAGI shall be the sole property of
MAGI.  In addition, to the extent allowed by law, any Developments which
constitute copyrightable subject matter shall be considered “works made for
hire” as that term is defined in the United States Copyright Act.  Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to MAGI all such Developments and any copyrights, patents, mask work rights, or
other intellectual property rights relating thereto.  If any Development which
constitutes copyrightable subject matter is not deemed to be a “work made for
hire” under the United States Copyright Act, then the Consultant shall, and
hereby does, grant to MAGI an exclusive perpetual, irrevocable, royalty free,
transferable, license to use such Development in any manner and in every medium,
whether now known or hereafter devised, for any purpose throughout the Universe.

 

(b)  Upon the termination of this Agreement, or upon MAGI’s earlier request,
Consultant will deliver to MAGI all of MAGI’s property relating to, and all
embodiments of, Developments in Consultant’s possession and control.

 

(c)  Consultant agrees to assist MAGI, or its authorized representative, at
MAGI’s expense, to obtain and from time to time enforce and defend MAGI’s rights
in the Developments and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries, and to
execute all documents reasonably necessary for MAGI to do so.

 

(d)  MAGI agrees that if in the course of performing the Services, Consultant
incorporates into any Development developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest (“Item”), MAGI is
hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable worldwide license to make, have made, modify, reproduce, display,
use and sell such Item as part of or in connection with such Invention.

 

(e)  Consultant agrees that if MAGI is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Developments assigned to MAGI above, then Consultant
hereby irrevocably designates and appoints MAGI and its duly authorized officers
and agents as Consultant’s agent and attorney-in-fact, to act for and in
Consultant’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations thereon with the same legal force
and effect as if executed by Consultant.

 

(f)  Consultant represents and warrants that each employee of Consultant, and
each independent contractor of Consultant, if any, has executed an agreement
with Consultant containing provisions in MAGI’s favor substantially similar to
this Section 3.

 

(g)  Notwithstanding any other provision of this Section 3, the provisions of
this Section 3 shall not apply to any Invention that qualifies in all respects
under Section 2870 of the California Labor Code, which provides: “(a) Any
provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information, except for those Developments
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual demonstrably anticipated
research or development of the employer. (2) Result from any work performed by
the employee for the employer.  (b)  To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”  Consultant
shall advise MAGI promptly and in writing of any of his or her previous or

 

10

--------------------------------------------------------------------------------


 

future works or Developments which he believes qualify under the California
Labor Code Section 2870.  MAGI agrees to receive such information in confidence.

 

4.  CONFLICTING OBLIGATIONS

Consultant represents and warrants that each employee of Consultant, and each
independent contractor of Consultant, if any, has executed an agreement with
Consultant containing provisions in MAGI’s favor substantially similar to
Sections 2, 3 and 7 of this Agreement.

 

5.  TERM AND TERMINATION

(a)  This Agreement will commence on the date first written above and will
continue for one year.  Upon mutual agreement of MAGI and Consultant, this
Agreement may be renewed for up to two additional one-year periods.

 

(b)  Upon termination all rights and duties of the parties shall cease except:
(i) that MAGI shall be obligated to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Consultant for unpaid
services and related expenses, if any, in accordance with the provisions of
Section 1 (Services and Compensation) hereof; and (ii) Section 2
(Confidentiality) shall survive termination of this Agreement for two years
after termination, and Sections  3 (Ownership), and 7 (Independent Contractors)
shall survive termination of this Agreement.

 

6.  ASSIGNMENT

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of
MAGI.

 

7.  INDEPENDENT CONTRACTORS

(a)  Consultant enters into this Agreement as, and shall continue to be, an
independent contractor.  In no circumstance shall Consultant look to MAGI as his
or her employer, partner, agent, or principal.  Neither Consultant nor any
employee of Consultant shall be entitled to any benefits accorded to MAGI’s
employees, including worker’s compensation, disability insurance, retirement
plans, or vacation or sick pay.  Notwithstanding the foregoing, any benefits due
to Consultant under the Letter Agreement and Release, dated May 1, 2002, between
Consultant and MAGI (the “Letter Agreement”) shall be provided by MAGI.

 

(b)  Consultant shall be responsible for providing, at Consultant’s expense and
in Consultant’s name, disability, workers’ compensation, or other insurance
required by law or as Consultant may deem necessary or appropriate, as well as
licenses and permits usual or necessary for performing the Services.  Consultant
shall pay, when and as due, any and all taxes incurred as a result of
Consultant’s compensation, including estimated taxes and payroll taxes, and
shall provide MAGI with proof of payment on demand.  Consultant hereby agrees to
indemnify MAGI for any claims, losses, costs, fees, liabilities, damages, or
injuries suffered by MAGI arising from Consultant’s breach of this provision.

 

(c)  Consultant and MAGI shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, fulfill the purposes of this Agreement or maintain accurate records.

 

(d)  Consultant shall perform the Services in a professional manner and shall
have sole discretion and control of the Services and the manner in which they
are to be performed, without the advice, control, or supervision of MAGI.

 

(e)  Consultant agrees to indemnify MAGI from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any confidentiality or
services agreement with anyone other than MAGI.

 

8. WAIVER OF JURY TRIAL; EQUITABLE RELIEF AND ATTORNEYS FEES

(a) Each of Consultant and MAGI agree that neither party shall have the right to
a jury trial, and each hereby does waive any and all rights to a jury.

 

(b)  Consultant agrees that it would be impossible or inadequate to measure and
calculate MAGI’s damages from any breach of the covenants set forth in Sections
2 or 3 herein.  Accordingly, Consultant agrees that if Consultant breached
Section 2 or 3, MAGI has, in addition to any other right or remedy available,
the right to obtain from any court of competent jurisdiction an order
restraining such breach or threatened breach and specific performance of any
such provision.  Consultant further agrees to the extent provided by law that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuance of such injunction and the ordering
of such specific performance.

 

9.  GOVERNING LAW

This Agreement shall be governed by, and construed and interpreted under, the
laws of the State of California without reference to conflict of laws
principles.

 

10.  ENTIRE AGREEMENT

Except for the Letter Agreement, this Agreement and the Exhibits hereto form the
entire agreement of the

 

11

--------------------------------------------------------------------------------


 

parties and supersedes any prior agreements between them with respect to the
subject matter hereof.

 

11.  WAIVER

Waiver of any term or provision of this Agreement or forbearance to enforce any
term or provision by either party shall not constitute a waiver as to any
subsequent breach or failure of the same term or provision or a waiver of any
other term or provision of this Agreement.

 

12.  MODIFICATION

No modification to this Agreement, nor any waiver of any rights, shall be
effective unless agreed to in writing by Consultant and MAGI.

 

13.  COUNTERPARTS

This Agreement may be executed in counterpart, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.

 

14.  INTERPRETATION

Consultant and MAGI agree that this Agreement was the product of negotiation,
with each party having the opportunity to propose modification of terms. 
Accordingly, any ambiguity in this Agreement shall not be construed for or
against any party based upon who prepared such terms;  the parties hereby
expressly waive California Civil Code Section 1654 with respect thereto.

 

15.  SEVERABILITY

Should any provision of this Agreement be found to be void or unenforceable, the
remainder of this Agreement shall remain in full force and effect.

 

16.  SUBJECT TO APPROVAL OF BOARD OF DIRECTORS

Consultant understands, acknowledges and agrees that this Agreement and its
effectiveness is subject to the approval of the Board of Directors of MAGI.  If
the Board of Directors of MAGI does not approve this Agreement, this Agreement
shall not become effective and shall be of no force or effect.

 

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of Consultant and MAGI as of the day and year written above.

 

 

MEDIA ARTS GROUP INC.

 

 

 

 

 

 

By:

 

Richard F. Barnett

 

 

Name:

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following Services are to be performed by Consultant.  MAGI understands and
acknowledges that Consultant may provide consulting services to others and
undertake other activities unrelated to the Services under this Agreement
(including, without limitation, operation of one or more Signature Dealer
galleries and the development and operation of an originals and Plein Air
program for Thomas Kinkade).  In consideration thereof, based on an average work
week of 40 hours, on average over the term of this Agreement the performance of
the Services will constitute 55% of Consultant’s work time, activities related
to the galleries and originals and Plein Air program will constitute 30% of
Consultant’s work time and other activities will constitute 15% of Consultant’s
work time; provided that during the first 90 days of Consultant first commencing
gallery operations, the relative percentages will be 45% for the Services and
55% for the gallery.

 

1.             Upon request of MAGI, Consultant shall serve as the spokesperson
for MAGI and Thomas Kinkade in connection with QVC programming.

 

2.             Upon request of MAGI, Consultant shall appear with Thomas Kinkade
at personal appearances organized by MAGI (this portion of the services will
involve travelling on the part of Consultant).

 

3.             Upon request of MAGI, Consultant shall assist in promotional and
other events conducted by MAGI.

 

4.             Consultant shall consult with and assist MAGI in monitoring,
policing and enforcing unauthorized use of MAGI’s products, violations of dealer
agreements, copyright and trademark infringement and related matters.

 

5.             Consultant shall consult with and advise MAGI and Thomas Kinkade
on Thomas Kinkade’s release schedule and work.

 

6.             Consultant shall provide services as a historian of Thomas
Kinkade’s art and MAGI.

 

7.             Consultant shall assist the Vice President of Sales in the
development of a plan for the retail sale of paper products.

 

8.             As requested by MAGI, Consultant shall generally consult with the
Vice President of Sales and other members of senior management on the business
and direction of MAGI.

 

9.             Upon request of MAGI, Consultant shall advise MAGI on the
development/growth of sales to specific galleries selected by MAGI.

 

10.           Assist MAGI in acquiring or locating Thomas Kinkade artwork
suitable for publication by MAGI.

 

13

--------------------------------------------------------------------------------


 

11.           Consultant shall advise MAGI on the development of a gallery
featuring Thomas Kinkade’s “Plein Air” works.

 

12.           MAGI shall provide an office for Consultant at MAGI’s
headquarters.  The office shall be comparable to the offices provided to Vice
Presidents of MAGI.  Consultant shall perform his duties at such office at least
once per week.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(a)           MAGI shall pay to Consultant an amount equal to $250,000 per year
during the term of this Agreement.  Such amount will be paid in 26 approximately
equal payments in accordance with MAGI’s payroll practices.  MAGI shall
reimburse Consultant for all reasonable expenses incurred by Consultant in the
performance of the Services to the extent such expenses would be reimbursable by
MAGI if incurred by a Vice President of MAGI in the performance of his/her
duties.  In the event this Agreement is terminated for any reason other than the
gross negligence or willful misconduct of Consultant, MAGI shall pay to
Consultant an amount equal to (x) all compensation due to Consultant under this
paragraph (a) for the remainder of the initial one-year term (payable on the
effective date of termination) and (y) the additional payments set forth in
paragraph (b) (calculated based on the formula set forth below and the actual
results for the Period, with such additional payment to be made 60 days after
the end of the Period).

 

(b)           In addition to the payment provided in paragraph (a) above, MAGI
shall be eligible to receive additional payments based on MAGI’s 2002 and 2003
Plan as set forth below.  Such additional payments, if any, shall be paid within
60 days after March 31, 2003.  The period from April 1, 2002 to March 31, 2003
is referred to as the “Period.”  The terms “Plan,” “Base Plan,” “Budget,” and
“Superior Plan,” refer to MAGI’s approved plan for the 9 months ended December
31, 2002 and the 3 months ended March 31, 2003.  If, during the Period, MAGI’s
revenue and profit is equal to Base Plan, Consultant shall be eligible to
receive 33% of the amounts set forth in (i) through (iv) below.  If, during the
Period, MAGI’s revenue and profit is equal to Budget, Consultant shall be
eligible to receive 66% of the amounts set forth in (i) through (iv) below.  If,
during the Period, MAGI’s revenue and profit is equal or greater than Superior
Plan, Consultant shall be eligible to receive 100% of the amounts set forth in
(i) through (iv) below.  If, during the Period, MAGI’s revenue or profit is less
than Base Plan, Consultant shall not be entitled to receive any amounts set
forth in (i) through (iv) below.  If, during the Period, MAGI’s revenue and
profit is greater than Base Plan but less than Superior Plan, the percentage of
the amounts set forth in (i) through (iii) below to which Consultant shall be
eligible shall be determined by interpolation based on the percentages set forth
above.  In no event shall the total amount to be paid to Consultant under this
paragraph (b) exceed $250,000.

 

(i)                                     If, during the Period, MAGI’s sales to
QVC are equal to Base Plan, MAGI shall pay to Consultant $50,000 (i.e., 33% of
$150,000).  If, during the Period, MAGI’s sales to QVC are equal to Budget, MAGI
shall pay to Consultant $100,000 (i.e., 66% of $150,000).  If, during the
Period, MAGI’s sales to QVC are equal or greater than Superior Plan, MAGI shall
pay to Consultant $150,000 (i.e., 100% of $150,000).  If, during the Period,
MAGI’s sales to QVC are less than Base Plan, MAGI shall not pay Consultant any
amounts under this clause (i).  If, during the Period, MAGI’s sales to QVC are
greater than Base Plan but less than Superior Plan, the dollar amount to which
Consultant shall be entitled under this clause (i) shall be determined by
interpolation based on the amounts set forth above.  All amounts determined by
the formula in this clause (i) shall be further adjusted by

 

15

--------------------------------------------------------------------------------


 

the formula set forth in the first paragraph of this paragraph (b).  In no event
shall the total amount to be paid to Consultant under this clause (i) exceed
$150,000.

 

(ii)                                  If, during the Period, the number of new
Signature Dealers opened equals Base Plan, MAGI shall pay to Consultant $16,667
(i.e., 33% of $50,000).  If, during the Period, the number of new Signature
Dealers opened equals Budget, MAGI shall pay to Consultant $33,333 (i.e., 66% of
$50,000).  If, during the Period, the number of new Signature Dealers opened
equals or exceeds Superior Plan, MAGI shall pay to Consultant $50,000 (i.e.,
100% of $50,000).  If, during the Period, the number of new Signature Dealers
opened is less than Base Plan, MAGI shall not pay Consultant any amounts under
this clause (ii).  If, during the Period, the number of new Signature Dealers
opened is greater than Base Plan but less than Superior Plan, the dollar amount
to which Consultant shall be entitled under this clause (ii) shall be determined
by interpolation based on the amounts set forth above.  All amounts determined
by the formula in this clause (ii) shall be further adjusted by the formula set
forth in the first paragraph of this paragraph (b).  In no event shall the total
amount to be paid to Consultant under this clause (ii) exceed $50,000.  A “new”
Signature Dealer is a dealer that signs a new dealer agreement for a new
location.  A new dealer does not include (i) a transfer, assignment or sale of a
dealership, gallery, location or territory (or other change of ownership), (ii)
a renewal of a dealer agreement, dealership, gallery, location or territory,
(iii) an upgrade or downgrade of a dealer agreement, dealership, gallery,
location or territory, (iv) the change in location of a dealership, (v) the
closing or termination of a dealer agreement, dealership, gallery, location or
territory, followed by the opening of a similar dealership, gallery, location or
territory, or (vi) the opening or creation of a gallery or dealership which, in
general, does not result in a net increase in the number of dealerships.

 

(iii)                               If, during the Period, revenue and profit
from sales to the Signature Galleries selected by MAGI pursuant to Paragraph 9
of Exhibit A of this Agreement (the “Selected Galleries”) is equal to Base Plan,
MAGI shall pay to Consultant $25,000 (i.e., 33% of $75,000).  If, during the
Period, revenue and profit from sales to the Selected Galleries is equal to
Budget, MAGI shall pay to Consultant $50,000 (i.e., 66% of $75,000).  If, during
the Period, revenue and profit from sales to the Selected Galleries is equal to
or greater than Superior Plan, MAGI shall pay to Consultant $75,000 (i.e., 100%
of $75,000).  If, during the Period, revenue or profit from sales to the
Selected Galleries is less than Base Plan, MAGI shall not pay Consultant any
amounts under this clause (iii).  If, during the Period, revenue and profit from
sales to the Selected Galleries is greater than Base Plan but less than Superior
Plan, the dollar amount to which Consultant shall be entitled under this clause
(iii) shall be determined by interpolation based on the amounts set forth
above.  All amounts determined by the formula in this clause (iii) shall be
further adjusted by the formula set forth in the first paragraph of this
paragraph (b).  In no event shall the total amount to be paid to Consultant
under this clause (iii) exceed $75,000.

 

16

--------------------------------------------------------------------------------


 

(iv)                              As determined in the sole and absolute of
MAGI’s CEO, Consultant shall be eligible to receive an amount up to $25,000 (in
addition to the amounts determined in clauses (i) through (iii) above).  In
making such determination, MAGI’s CEO may consider the overall performance of
Consultant, the time and effort expended by Consultant in connection with the
Services, MAGI’s overall performance during the Period, and such other factors
as MAGI’s CEO, in his sole and absolute discretion, may deem appropriate to
consider.  The amount determined by MAGI’s CEO to be payable to Consultant under
this clause (iv) shall be further adjusted by the formula set forth in the first
paragraph of this paragraph (b).  In no event shall the total amount to be paid
to Consultant under this clause (iv) be greater than an amount that when added
to the total amounts due to Consultant under clauses (i) through (iii) above
(prior to any adjustments pursuant to the first paragraph of this paragraph (b))
exceeds $250,000.

 

EXAMPLE:

 

Assume (A) MAGI’s revenue and profit for the Period equals Budget; (B) MAGI’s
sales to QVC for the Period exceed Superior Plan; (C) the number of new
Signature Dealers opened during the Period is less than Base Plan; (D) MAGI’s
revenue and profit from sales to the Selected Galleries for the Period equals
Base Plan; and (E) MAGI’s CEO determines that Consultant shall be paid an amount
equal to $15,000 pursuant to clause (iv) above.

 

Consultant would be entitled to receive 66% x [$150,000 + $0 + $25,000 +
$15,000] = $126,666

 

The additional payments set forth in this paragraph (b) are applicable only for
the first year of this Agreement.  If this Agreement is extended past the first
year, Consultant would not be eligible for any of the payments or amounts set
forth in this paragraph (b), and any additional payments or eligibility criteria
must be mutually agreed between Consultant and MAGI.

 

 

17

--------------------------------------------------------------------------------